Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Please be advised and the classification of Group VI in the communication filed on 05/25/2022 should be G02B 27/62 not G02B 26/62. This was a minor typographical error.
3.	Applicant's election with traverse of Group I (claims 1 and 8-11) and species A (a mirror correction unit), in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the examiner to search and examined all of the independent or distinct inventions of Groups 1-V along with the elected invention of Group VI.  
This is not found persuasive because section 809 of the MPEP clearly defines that where an application includes claims to distinct inventions as well as linking claims, restriction can nevertheless be required. Thus, due to the fact that claim 1 links two or more properly divisible inventions I-VI, claim 1 is clearly a linking claim, as clearly set forth as item 4 in the communication mailed on 05/25/2022.
In addition, section 803 of the MPEP clearly defines the two criteria for a proper requirement for restriction (A) the inventions must be independent or distinct as claimed, and (B) there would be a serious burden on the examiner if restriction is not require (see MPEP 808.02) which has been done in this application in view of the fact that Group VI includes a separate classification in G02B 27/62 and would further require a different field of search from the non-elected inventions of groups I-V based on its own distinct claimed features. Thus, a prima facie case of burden has been established in this application.
Items 3 and 5 of the restriction requirement, set forth in the communication mailed on 05/25/2022, clearly states why the inventions of groups I-VI are considered distinct and mutually exclusive (i.e., see the bold features clearly set forth in item 3). 
Applicant should be advised that inventions are considered distinct and mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, which is clearly the issue in the present application due to the fact that the arrangement of the sample and the calibration details of elected invention VI has nothing to do with respect to the particular mirror details of non-elected invention I; the particular prism details of non-elected invention II; the particular  feedback details of non-elected invention III; the particular detector details of non-elected invention IV; or the particular imaging aberration and target position details of non-elected invention V and vice-versa.
Please be advised that the restriction requirement, set forth in the communication mailed 05/25/2022 is based on the claimed structural differences between the various inventions and not on their similarities. Continued search and examination of claims to a non-elected invention having substantially different structural limitations is a prima facie showing of burden. 
In addition, item 6 of the restriction requirement, as set forth in the communication mailed on 05/25/2022, clearly details the associated burden with respect to the examination of a particular group/invention. Please note that each of the inventions of I -VI have acquired a separate status in the art in view of their different classification and would required or employ a different search query based on their mutually exclusive claimed characteristics or details (see the bold features as clearly set forth in item 3). Thus, a prima facie showing of burden has been established in this application.
Applicant may overcome the requirement for restriction by presenting an allowable linking claim (Note MPEP 809) or by providing a clear admission on the record that the claim(s) drawn to a given non-elected invention is not patentably distinct from the elected invention. 	Moreover, since claim 1 has been found to be non-allowable, if any invention is present it must reside in one or more of the mutually exclusive details of inventions I-VI.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 2-7, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 2 and 8, line 1, the use of the language “and/or” is vague and indefinite because claim limitations must be set forth in the alternate only. Moreover, the above mentioned language is also considered as an improper Markush type grouping because the members do not share a common in view of the fact that centration errors are completely different than angular errors. Thus, the metes and bounds of the claims are unclear.
	In claim 1, lines 9-10, and claim 8, line 7, “the propagation direction” lacks proper antecedent basis.
In claim 1, line 13, and claim 8, line 9, “the angle” lacks proper antecedent basis.
In claim 8, line 13, “the position” and “the imaged representative” each lacks proper antecedent basis.
In claims 10 and 11, line 3, the use of the language “and/or” is vague and indefinite because claim limitations must be set forth in the alternate only.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overbeck  (US 2002/0154396).
To the extent the claim is definite, Overbeck discloses an optical system for correcting centration errors and/or angular errors comprising in a beam path an optical compensated system having a plurality of optical elements (the objective lens near the dichroic mirror, 21 and 18) in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated (see figures 3 and 11-13); and a correction unit (15, 17) arranged in an infinity space of the beam and between the at least two optical elements (see figures 3 and 7-9), wherein the correction unit changes the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation (see figures 3 and 11-13), and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set. Note figures 3  and 11-13 along with the associated description thereof.
9.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enyama et al  (US 20150364290).
To the extent the claim is definite, Enyama et al discloses an optical system for correcting centration errors and/or angular errors comprising in a beam path an optical compensated system having a plurality of optical elements (103, 112) in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated (see figures 1 and 7-9 and long with paragraph 0055); and a correction unit (105, 116) arranged in an infinity space of the beam and between the at least two optical elements (see figures 1 and 7-9), wherein the correction unit changes the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation (see figures 1 and 7-9 along with paragraph 0055), and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set. Note figures 1 to 2D and 7-9 along with the associated description thereof.
10.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
October 22, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872